Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated November 23, 2020 is acknowledged.
Claims 1-18 are pending.
Claims 1-15 are currently amended.
Claims 16-18 are new.
Claims 1-18 as filed on November 23, 2020 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, the objection to the specification as filing to provide proper antecedent basis for the claimed subject matter is withdrawn, all previous claim objections are withdrawn, and all previous grounds of rejection under 35 USC 112(b) are withdrawn.
Applicant’s arguments and the 132 Declaration of Patricia Brieva have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1-3 and 17 are objected to because of the following informalities: 
Claim 1:  the apparent deletion of the space between “application” and “onto” should be restored.
Claim 2:  “the topically applying” should recite “the topical application”.
Claim 3 should recite “wherein the alcohol” consistent with the antecedent because it is clear from the specification (e.g., paragraph [0032]) that ethanol is the alcohol of the solvent.
Claim 17 should recite “solvent comprises from about 10% to about 80%, by weight, alcohol” consistent with the antecedent of claim 1.
Appropriate correction is required.

Applicant is advised that should claim 3 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 1 as currently amended recites a system.  Applicant’s remarks cite to paragraphs [0027] and [0030] and Table 1 of the parent specification as originally filed in support of the amendments.  The word “system” is not present in the instant specification.  To the extent that the content parent application may differ from the instant application, the basis for support must be present in the instant application.  However, the word “system” is also not present in the parent application.  The plain and ordinary meaning of a “system” is a set of things working together (see attached).  Because applying a single composition as claimed is not consistent with the definition of a system, the introduction of this term into the application is new matter.  Claims 2-18 are included in this rejection because they depend from claim 1 and thus also recite new matter.  Claim 1 should be amended to recite “A method comprising applying a composition onto the skin, the composition comprising” or some variation thereof.
	Claim 14 as currently amended recites the solvent further comprises water and the composition include about 50 wt% or greater water.  Applicant’s remarks do not identify support for the amendment of claim 14.  The instant specification at paragraph [0032] discloses amounts 
	Claim 16 recites a pH of about 3.5.  Applicant’s remarks cite to paragraph [0004] of the parent specification as originally filed in support of the amendments.  The instant specification at paragraph [0005] discloses prior art chemical peels inclusive of home use peels:

    PNG
    media_image1.png
    176
    818
    media_image1.png
    Greyscale

There is no disclosure that the prior art chemical peels have a pH of about 3.5, there is no basis for the introduction of the qualifier “about” which permits some tolerance, and there is no disclosure that compositions as claimed have a pH of about 3.5.  This is new matter.
	Claim 18 recites less than 1 wt% phenylethyl resorcinol.  Applicant’s remarks cite to paragraphs [0027] and [0030] and Table 1 of the parent specification as originally filed in support of the amendments.  The instant specification nowhere discloses an unbounded range for the amount of phenylethyl resorcinol (e.g., paragraphs [0022], [0029]).  This is new matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 18 recites less than 1 wt% phenylethyl resorcinol, however, claim 1 from which claim 18 depends recites about 0.1 to 1 wt% phenylethyl resorcinol.  Claim 18 fails to include all of the limitations of claim 1 and fails to further limit.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baldo (FR 3,012,328, published October 30, 2013, as evidenced by the machine translation, of record) in view of Rapaport (US 5,505,948, published April 9, 1996, of record).
	Baldo teaches a method of cosmetic peeling comprising topically applying to the skin a composition containing, in a physiologically acceptable medium, at least 0.1 wt% of a diphenylmethane hydroxyl derivative inclusive of phenylethyl resorcinol; the process attenuates wrinkles and fine lines and/or pigmentary marks and/or acne and/or unclogs pores of the skin 
(title; abstract; claims; page 16, 1st paragraph; page 19, 4th full paragraph), as required by instant claims 2, 4-6 and 18.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
	The composition further comprises at least one desquamating Annex and/or additional cosmetic active agent; desquamating agents include alpha hydroxy acids inclusive of glycolic acid and lactic acid and beta hydroxy acids inclusive of salicylic acid (claim 8; paragraph bridging pages 16 and 17), as required by instant claims 7 and 8.  The desquamating / peeling agent may be present from 0.001 to 50 wt% (paragraph bridging pages 17 and 18), as required by instant claims 9-13.   Additional cosmetic active agents include antioxidants (paragraph bridging pages 17 and 18).
	The physiologically acceptable medium comprises water, optionally in admixture with one or more organic solvents such as alcohols / ethanol (page 18, 1st full paragraph), as required by instant claims 3, 14 and 15.  The compositions can be in the form of an aqueous or aqueous-alcoholic solution (page 18, 3rd full paragraph).  
	Baldo does not specifically teach or exemplify an embodiment comprising about 8 to 12 wt% alpha hydroxy acid and about 0.1 to 2 wt% salicylic acid and Baldo does not specifically teach or exemplify an embodiment a solvent comprising about 10 to 90 wt% alcohol as required by claim 1.
	Baldo does not specifically teach or exemplify an embodiment comprising about 50 wt% or greater of water as required by claim 14.
	Baldo does not specifically teach or exemplify an embodiment comprising about 10 to 80 wt% alcohol as required by instant claim 17.
	These deficiencies are made up for in the teachings of Rapaport.
Rapaport teaches a composition, method and kit for chemical skin peeling (title; abstract).  The composition may comprise about 0.1 to 5 wt% salicylic acid, about 0.1 to 20 wt% lactic acid, about 0.1 to 20 wt% glycolic acid, about 1 to 50 wt% alcohol / ethanol and purified water as the balance of the composition (up to about 98.45 wt%) (Tables 1 and 2; claims 1-4), as required by instant claims 14 and 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the desquamating agents of the composition of Baldo to comprise about 0.1 to 5 wt% salicylic acid, about 0.1 to 20 wt% lactic acid and about 0.1 to 20 wt% glycolic acid as taught by Rapaport because these amounts are suitable for chemical skin peeling.  There would be a reasonable expectation of success the desquamating agents of Baldo may be present from 0.001 to 50 wt% and may comprise salicylic acid, lactic acid and glycolic acid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the water of the physiologically acceptable medium of Baldo as the balance of the composition / up to about 98 wt% as taught by Rapaport because this amount is suitable for chemical skin peeling compositions.  There would be a reasonable expectation of success because Baldo teach the composition may take the form an aqueous solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the include the alcohol / ethanol in admixture with the aqueous physiologically acceptable medium of Baldo to comprise about 1 to 50 wt% alcohol / ethanol as taught by Rapaport because this amount is suitable for aqueous chemical skin peeling .

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baldo (FR 3,012,328, published October 30, 2013, as evidenced by the machine translation, of record) in view of Rapaport (US 5,505,948, published April 9, 1996, of record) as applied to claims 1-15, 17 and 18 above, and further in view of Colvan et al. (US 2013/0074860, published March 28, 2013).
The teachings of Baldo and Rapaport have been described supra.
Rapaport further teach in an alternate embodiment, a low-concentration quantity of resorcinol is provided as a peeling / exfoliating agent in combination with the aforementioned peeling agents; suitable amounts of resorcinol range from about 0.1 to 10% (column 14, lines 13-19; Table 2).
They do not teach a pH of about 3.5 as required by claim 16.
This deficiency is made up for in the teachings of Colvan.
Colvan teach a skin peel composition comprising lactic acid, salicylic acid and resorcinol (title; abstract; paragraphs [0091]-[0106]; claims).  The pH of the peeling solution can be adjusted to optimize the availability of the acid and the stability of the formulation; the pH may range from about 2.5 to 4, or from about 3 to 4 (paragraph [0100]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the peeling composition of Baldo and Rapaport to have a pH ranging from about 2.5 to 4 or from about 3 to 4 as taught by Colvan because this range is suitable for skin peeling compositions.  Furthermore, it would have been prima facie obvious to optimize the pH 

Response to Arguments and 132 Declaration
Applicant’s arguments and the 132 Declaration of Patricia Brieva have been fully considered but they are not persuasive.

	Applicant traverses the rejection over Baldo because Baldo only exemplifies compositions with 5% and 8% phenylethyl resorcinol, each containing only 5% alcohol and because Rapaport teaches resorcinol but does not teach phenylethyl resorcinol.  Applicant concludes it would not be obvious to modify Baldo because Applicant’s composition shows surprising and unexpected results.  Applicant cites to Example 1 of Baldo and to Exhibit A of the Declaration.
	This is not found persuasive because patents are relevant as prior art for all they contain (MPEP 2123) and Baldo is indisputably in possession of compositions comprising at least 0.1 wt% phenylethyl resorcinol in combination with 0.001 to 50 wt% desquamating agents inclusive of AHAs such as lactic acid and BHAs such as salicylic acid.  This is also not found persuasive because Rapaport is not relied upon for teaching phenylethyl resorcinol.  
	Applicant’s data have been considered, however, it is not clear how results of a 2 week study are comparable to results of Example 1 of Baldo which appears to be limited to a single application for 10 minutes (translation of record at paragraph bridging pages 20-21).  That different amounts of different desquamating agents affect desquamation appears to be an expected result in view of Baldo because at page 21 Baldo concludes the peeling effect of 5% 
	Therefore, the rejections over Baldo are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Garrison et al. (US 5,569,651) teach a composition comprising about 0.05 to 5% salicylic acid and about 0.5 to 15% lactic acid, adjusted to a pH of about 3.8 to 4.5 and placed in a suitable aqueous vehicle (title; abstract; column 3, lines 18-24; Examples; claims).
	Gerlach et al. (US 8,828,979) teach over-the-counter limits for salicylic acid are 2% for topical / leave on compositions and 3% for cleansers / wash off compositions; toners comprise 0 to 85% alcohol and 0.1 to 85% water (column 1, lines 40-46; column 33-34).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633